     Case 3:20-cv-01290-JLS-WVG Document 38 Filed 03/04/21 PageID.893 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                         Case No.: 20-CV-1290 JLS (WVG)
      COMPANY.; R.J. REYNOLDS VAPOR
12
      COMPANY.; and SANTA FE                        ORDER (1) GRANTING
13    NATURAL TOBACCO COMPANY.,                     PLAINTIFFS’ UNOPPOSED
      INC.,                                         MOTION FOR LEAVE TO FILE A
14
                                      Plaintiffs,   SUPPLEMENTAL COMPLAINT
15                                                  AND (2) ORDERING
      v.                                            SUPPLEMENTAL BRIEFING
16
      COUNTY OF SAN DIEGO; and HELEN
17
      N. ROBBINS-MEYER, in her official
                                                    (ECF No. 37)
18    capacity as the County of San Diego’s
      Chief Administrative Officer,
19
                                    Defendants.
20
21
22         Presently before the Court is Plaintiffs R.J. Reynolds Tobacco Company, R.J.
23   Reynolds Vapor Company, and Santa Fe Natural Tobacco Company, Inc.’s Unopposed
24   Motion for Leave to File a Supplemental Complaint (“Mot.,” ECF No. 37).
25         Pursuant to Federal Rule of Civil Procedure 15(d), “the court may, on just terms,
26   permit a party to serve a supplemental pleading setting out any transaction, occurrence, or
27   event that happened after the date of the pleading to be supplemented.” The Rule “plainly
28   permits supplemental amendments to cover events happening after suit, and it follows, of

                                               1
                                                                             20-CV-1290 JLS (WVG)
     Case 3:20-cv-01290-JLS-WVG Document 38 Filed 03/04/21 PageID.894 Page 2 of 2



 1   course, that persons participating in these new events may be added if necessary.” Griffin
 2   v. County School Board, 377 U.S. 218, 226–27 (1964). Permitting or denying leave to file
 3   a supplemental pleading or claim is left to the sound discretion of the court. Keith v. Volpe,
 4   858 F.2d 467, 475 (9th Cir. 1988).
 5         Here, Plaintiffs seek leave to supplement their Complaint because on December 8,
 6   2020, San Diego County adopted Ordinance No. 10699. Mot. at 1. When Ordinance No.
 7   10699 becomes operative on July 1, 2021, it will repeal the current ban on “flavored
 8   smoking products” in Ordinance No. 10647 and replace it with a ban on the sale of
 9   “flavored tobacco products.” Id. Because of this development, Plaintiffs request leave to
10   file a Supplemental Complaint, which adds claims that Ordinance No. 10699 is similarly
11   preempted by federal law. Id. Additionally, the Supplemental Complaint includes two
12   new Plaintiffs: American Snuff Co., LLC and Modoral Brands Inc. Id. These companies
13   manufacture flavored tobacco products that were not covered by San Diego County’s
14   original Ordinance but will be covered by the new Ordinance. Id. Defendants do not
15   oppose Plaintiffs’ Motion. Id.
16         Good cause appearing, the Court GRANTS Plaintiffs’ Unopposed Motion.
17   Plaintiffs may file their Supplemental Complaint. Additionally, the Parties SHALL FILE
18   simultaneous briefs within seven (7) days of the electronic docketing of this Order, not to
19   exceed five (5) pages each, addressing how the Court should resolve the new claims in
20   light of the pending motions in this action.
21         IT IS SO ORDERED.
22   Dated: March 4, 2021
23
24
25
26
27
28

                                                2
                                                                                20-CV-1290 JLS (WVG)
